Citation Nr: 0803288	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  03-36 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain.

2.  Entitlement to an initial rating in excess of 30 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1998 to 
July 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an August 2002 rating decision by the RO 
in Cleveland, Ohio, that granted service connection and 
assigned an initial 10 percent rating, each, for lumbar 
strain and for migraine headaches, effective July 6, 2002.  
(The Board notes that the veteran's claims file was 
temporarily transferred to the RO in Cleveland for 
adjudication and was subsequently returned to the 
jurisdiction of the RO in San Diego, California).

The veteran filed a notice of disagreement (NOD) in June 
2003, and the RO issued a statement of the case (SOC) in 
October 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in December 
2003.

In March 2004, the veteran testified during a hearing before 
a Decision Review Officer (DRO) at the RO; a transcript of 
that hearing is of record.  Later that same month, the DRO 
awarded a higher initial rating of 30 percent for migraine 
headaches (also from July 6, 2002), but continued the denial 
of any higher rating for migraine headaches or for lumbar 
strain following a de novo review of the entire evidence of 
record, as reflected in a March 2004 supplemental SOC (SSOC).
 
In March 2006, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is of record.  

In May 2006 the Board remanded the claims on appeal to the RO 
(via the Appeals Management Center (AMC), in Washington, 
D.C.) for further action, to include additional development 
of the evidence.  After accomplishing the requested action, 
the RO/AMC continued the denial of the claims (as reflected 
in a July 2007 supplemental SOC (SSOC)) and returned these 
matters to the Board for further appellate consideration.  

The Board has characterized the claims for higher initial 
ratings in light of the decision in Fenderson v. West, 12 
Vet. App. 119 (1999) (distinguishing original claims from 
claims for increase for already service-connected 
disability).  Further, while the RO has assigned a higher 
initial rating of 30 percent for migraine headaches during 
the pendency of this appeal, as a higher rating is available, 
and the veteran is presumed to seek the maximum available 
benefit, the claim for higher rating remains viable on 
appeal.  Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Prior to September 26, 2003, the veteran's lumbar strain 
was manifested by forward flexion to 70 degrees, with 
characteristic pain on motion, but without muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position; the veteran's service-
connected disability was not shown to involve intervertebral 
disc syndrome (IVDS) or arthritis.  

3.  Since September 26, 2003, the veteran's lumbar strain has 
been manifested by complaints of pain with full range of 
motion, and no ankylosis, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; the veteran's service-connected disability has not 
involved IVDS or arthritis.  

4.  While the veteran has experienced frequent migraine 
headaches since the July 6, 2002 effective date of the grant 
of service connection they have not been shown to cause very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for lumbar strain have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 
4.45, 4.71, 4.71a, Diagnostic Codes 5292, 5295 (as in effect 
prior to September 26, 2003); General Rating Formula for 
renumbered Diagnostic Codes 5237-5243 (as in effect since 
September 26, 2003).  

2.  The criteria for an initial rating in excess of 30 
percent for migraine headaches have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.124a, 
Diagnostic Code 8100 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, October 2003 and June 2006 post-rating 
letters provided notice to the veteran regarding what 
information and evidence was needed to substantiate the 
claims for higher ratings for lumbar strain and migraine 
headaches, as well as what information and evidence must be 
submitted by the veteran and what information and evidence 
would be obtained by VA.  The June 2006 letter specifically 
informed the veteran to submit any evidence in her possession 
pertinent to the claims, thus satisfying the fourth element 
of the duty to notify.  The June 2006 letter also provided 
the veteran information pertaining to the assignment of 
disability ratings and effective dates, as well as the type 
of evidence that impacts those determinations, consistent 
with Dingess/Hartman.  

After issuance of each letter, and opportunity for the 
veteran to respond, the July 2007 SSOC reflects 
readjudication of the claims.  Hence, the veteran is not 
shown to be prejudiced by the timing of VCAA-compliant 
notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in a 
statement of the SOC or SSOC, is sufficient to cure a timing 
defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, VA and private medical 
records and the reports of VA examinations conducted in May 
2002, April 2005, and February 2007, as well as a May 2007 
addendum.  Also of record are the transcripts of the March 
2004 DRO hearing and the March 2006 Board hearing, as well as 
various written statements provided by the veteran, as well 
as by her friends and representative, on her behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate her claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran. 38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating since the grant of service connection, 
evaluation of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" (assignment of different ratings for 
distinct periods of time, based on the facts found) is 
required.  Fenderson, 12 Vet. App. at 126.

A.  Lumbar Strain

The August 2002 rating decision granted service connection 
and assigned an initial 10 percent rating for lumbar strain, 
pursuant to Diagnostic Code 5295, effective July 6, 2002.  

Initially, the Board points out that, effective September 26, 
2003, VA revised the criteria for rating all disabilities of 
the spine.  As there is no indication that the revised  
criteria are intended to have a retroactive effect, the Board  
has the duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and to consider the revised criteria 
for the period  beginning on the effective date of the new 
provisions.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSouza v.  Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3- 2000 (2000) and 7-2003 (2003).

In this case, the RO (to include the AMC) has considered the 
claim under both the former and revised applicable criteria, 
and has given the appellant notice of both criteria in the 
SOC.  Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria.

As a final preliminary matter, the Board notes that neither 
the ROs nor the AMC has considered the former or revised 
criteria for rating IVDS or arthritis in evaluating the 
disability under consideration.  X-rays of the lumbar spine 
have consistently been normal, without evidence of either 
IVDS or arthritis.  Moreover, although the veteran complained 
that she has experienced some shooting pain and pain in the 
right leg, there have been no findings of IVDS in the medical 
evidence of record.  As IVDS and arthritis have not been 
shown to be a characteristic of the veteran's lumbar strain, 
the Board has not considered the criteria for rating IVDS or 
arthritis in evaluating this disability.  

1,  Rating Criteria Prior to September 26, 2003

Under the criteria in effect prior to September 26, 2003, 
former Diagnostic Code 5295 provided a 10 percent rating for 
lumbosacral strain with characteristic pain on motion; a 20 
percent rating for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and a 40 percent rating for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
during flare- ups, and those factors are not contemplated in 
the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the DCs predicated on limitation of 
motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent evidence in light of the above-
mentioned criteria, the Board finds that an initial rating in 
excess of 10 percent for the veteran's lumbar strain, for the 
period prior to September 26, 2003, is not warranted.  

The medical evidence during this period consists of the 
report of a May 2002 VA examination and records of private 
treatment from July 2003.  During the examination, the 
veteran gave a history of injuring her lumbar spine as a 
result of heavy lifting in service.  She reported that she 
continued to experience pain, weakness, stiffness, fatigue, 
and lack of endurance involving the lumbar spine.  She 
described these symptoms as occurring constantly, on and off, 
throughout the day, and indicated that the symptoms were 
distressing and horrible.  She added that prolonged standing, 
sitting, driving, or lifting aggravated the symptoms, but 
that resting, stretching, and applying a heating pad would 
temporarily ease the pain.  The veteran denied using any 
medication for her lumbar strain.  While she stated that she 
had difficulty running, carrying a heavy pack, and going on 
humps when her back condition flared up, she reported that he 
had "learned to deal with it."  

On examination, the veteran's posture and gait were normal, 
without loss of lumbar lordosis, and there was no kyphosis or 
scoliosis.  There was tenderness to palpation of the lumbar 
paraspinal area, with associated painful motion, without 
muscle spasm or weakness.  Straight-leg raising test was 
negative bilaterally.  Range of motion revealed flexion to 70 
out of 95 degrees, with pain at 70 degrees; extension to 30 
out of 35 degrees, with pain at 30 degrees; right and left 
lateral bending limited to 35 out of 40 degrees, with pain at 
35 degrees; and right and left rotation within normal limits, 
to 35 degrees.  The examiner noted that the veteran's range 
of motion was limited by pain, and that pain had the major 
functional impact on the veteran.  Motor examination revealed 
good tone bilaterally, with strength 5/5 in all extremities.  
Sensation was intact and equal to pain and touch, 
bilaterally.  Reflexes were 2+ in the knees and ankles, 
bilaterally.  X-ray of the lumbar spine was negative.  The 
diagnosis was lumbar strain.  

The examiner noted that the examination of the lumbar spine 
was remarkable for tenderness to palpation, painful motion, 
and decreased range of motion due to pain; adding that the 
veteran was limited in frequent heavy lifting, bending, 
stooping, and crouching.  

During private treatment in July 2003, the veteran complained 
of chronic low back pain, but denied radiation.  Examination 
revealed mild right greater than left paraspinal tenderness.  
The assessment was back strain.  An X-ray of the lumbar spine 
was ordered to rule out degenerative disc disease, but this 
X-ray indicated no significant abnormality.  

In her June 2003 NOD, the veteran reported that she 
experienced daily pain and discomfort in her lower back, 
which increased in certain positions and with certain 
activities.  She added that, at times, she experienced a 
sharp, paralyzing sensation on the right side while lying on 
her back, and that she had also experienced a pain traveling 
down her body on several occasions.  

As the foregoing indicates, prior to September 26, 2003, 
there is no showing that the veteran's lumbar spine 
disability could be characterized as moderate lumbosacral 
strain, so as to warrant a 20 percent rating under Diagnostic 
Code 5295.  In this regard, there was no evidence of muscle 
spasm on extreme forward bending and unilateral loss of 
lateral spine motion in the standing position.  Rather, the 
May 2002 examiner specifically noted that there was no muscle 
spasm on examination.  As such, during this period, the 
veteran's symptoms more nearly approximated the criteria for 
a 10 percent rating under former Diagnostic Code 5295.  
38 C.F.R. § 4.71a, Diagnostic Code 5295.  

The Board has also considered the veteran's entitlement to an 
initial rating in excess of 10 percent during the period in 
question under Diagnostic Code 5292, the former diagnostic 
code for rating limitation of motion of the lumbar spine, .  
Pursuant to this diagnostic code, a 10 percent rating is 
warranted for slight limitation of motion of the lumbar 
spine, while moderate and severe limitation warrant ratings 
of 20 and 40 percent, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6.  

The Board finds that an initial rating in excess of 10 
percent is also not warranted under former Diagnostic Code 
5292, as the May 2002 VA examination did not demonstrate 
moderate limitation of motion of the lumbar spine.  In this 
regard, the examiner specifically noted that the veteran only 
lacked 15 degrees of full flexion, and only 5 degrees of full 
extension and lateral bending, while she retained full 
rotation.  These findings more nearly approximate mild 
limitation of motion.  As such, a rating in excess of 10 
percent is not warranted under this diagnostic code.  
38 C.F.R. § 4.71a, Diagnostic Code 5292.

The Board also finds that, for the period prior to September 
26, 2003, the initial 10 percent rating assigned adequately 
compensates the veteran for any functional loss due to pain, 
weakness, and fatigability.  As regards the DeLuca factors, 
the May 2002 examiner noted that there was no weakness on 
examination, but that the range of motion was limited by 
pain, with pain having the major functional impact on the 
veteran.  Even considering the effect of pain, the veteran's 
pain-free range of motion was still indicative of no more 
than mild limitation of motion.  The Board does not find that 
the veteran's symptoms are shown to be so disabling as to 
warrant a higher rating under either Diagnostic Code 5292 or 
5295.  Hence, consideration of the DeLuca factors provides no 
basis for assignment of any higher rating under the 
applicable rating criteria.  

The Board also finds that, during the period in question, 
there are no other potentially applicable diagnostic codes 
pursuant to which any higher rating could be assigned.  In 
this regard, the Board notes that the veteran was not found 
to have residuals of a fracture of the vertebra, ankylosis of 
the spine, arthritis, or IVDS.  Although the veteran 
described pain traveling down her body in her June 2003 NOD, 
she denied radiating pain during private treatment in July 
2003, X-rays from that month revealed no significant 
abnormality, and there are no medical findings of any 
neurological manifestations of her lumbar strain.  Hence, 
rating under the former diagnostic codes evaluating these 
conditions is not warranted.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5285, 5286, 5289, 5293.  

Therefore, for the period from the effective date of the 
grant of service connection, July 6, 2002, through September 
25, 2003, a schedular rating in excess of 10 percent for 
lumbar strain is not warranted.  

2.  Rating Criteria Since September 26, 2003

 Under the revised spine rating criteria, effective September 
26, 2003, Diagnostic Codes 5237 for lumbosacral strain, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: unfavorable 
ankylosis of the entire spine warrants a maximum 100 percent 
rating; while unfavorable ankylosis of the entire 
thoracolumbar spine is given a 50 percent rating.  Forward 
flexion of the thoracolumbar spine of 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.   
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height warrants a 10 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5237.
Normal forward flexion of the thoracolumbar spine is from 0 
to 90  degrees, extension is 0 to 30 degrees, left and right 
lateral flexion are from 0 to 30 degrees, and left and right  
lateral rotation are from 0 to 30 degrees.  The combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of motion of 
the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a,  
Plate V.

Considering the evidence as of September 26, 2003 in light of 
the above-noted criteria, the Board finds that an initial 
rating in excess of 10 percent for the veteran's lumbar spine 
disability is not warranted.

Records of VA treatment dated from October 2003 to February 
2007, include complaints of chronic low back pain.  During 
musculoskeletal examination in October 2003, both active and 
passive range of motion was within normal limits.  On 
neurological examination motor strength was 5/5 throughout, 
sensory examination was intact, and deep tendon reflexes were 
2+ and symmetric.  In June 2004, the veteran again complained 
of chronic back pain, and the physician noted no evidence of 
neurological involvement.  

During the March 2004 DRO hearing, the veteran reported that 
she sometimes had a sharp pain radiate down her right leg 
when lying down on her back, and that she sometimes had 
spasms in her back.  She described constant pain in the low 
back, but added that she had learned to deal with it, and 
tried to work around it.  She stated that she had missed 
about two or three days of school per month due to back pain, 
but that she played volleyball for about an hour and a half 
twice a week.  

In March 2004 statements, the veteran's friends reported that 
she experienced back pain, which caused her to be laid up in 
bed for days at a time, and that this pain limited her 
functioning.  

During VA examination in April 2005, the veteran gave a 
history of back strain in service, but reported that the back 
strain was currently not as severe, adding that she took 
ibuprofen for such pains.  On examination, strength was 
normal in both lower extremities; knee and ankle jerks were 
2+; and the sensory system was normal to pinprick and 
vibration.  The pertinent diagnosis was back strain.  The 
examiner commented that the veteran's back strain remained 
stable and perhaps improved now that she was not working as a 
truck driver and lifting heavy things.  She added that the 
veteran's lumbosacral spine movements were normal.  

During the March 2006 Board hearing, the veteran reported 
moderate low back pain on a daily basis, but added that she 
had learned to tolerate the pain over the years.  She stated 
that she did not wear a back brace and that her back range of 
motion was limited more sometimes than others, but that it 
was not that bad anymore.  She denied any periods of bed rest 
for at least two weeks during the past year.  The veteran 
added that she was not currently under a physician's care for 
her back.  

On VA spine examination in February 2007, the veteran 
reported that she worked for the past year and half in the 
sheriff's department, which involved mainly riding in patrol 
cars, with additional physical requirements.  She gave a 
history of chronic discomfort in the low back, with 
progressively worsening symptoms, during military service.  
She stated that she attempted to "work through" the 
symptoms.  Regarding her current symptoms, the veteran 
described continued discomfort in the low back, with pain 
ranging from moderate to severe.  She described a constant, 
dull, aching pain in the low back, which flared up in 
association with increased physical activity several times a 
month.  These symptoms were treated with minor pain 
medications, and the veteran did not use any type of back 
brace or support, although she did use ambulatory heating 
pads intermittently.  

The veteran stated that she had been aware of radicular 
symptoms in the past, especially when lying down, but that 
she no longer experienced any form of radicular 
symptomatology.  She described slight increased discomfort in 
the back with prolonged sitting, but stated that this was not 
to the point where she was functionally impaired.  Regarding 
her employment in law enforcement, the veteran stated that 
she normally carried 15 to 20 pounds of equipment at her 
waist, which was associated with slight discomfort, but, 
again, no evidence of functional impairment.  Therefore, the 
examiner opined that the veteran had no difficulty with 
simple ambulatory activities, and had no significant 
disability or evidence of functional impairment in 
association with her occupational activities.  The examiner 
noted the veteran's subjective report that repetitive 
activities, such as sitting or standing, resulted in slight 
symptomatology, but reiterated that there was no evidence of 
functional impairment.  

Examination of the back failed to reveal any significant 
abnormality.  The veteran stood erect without evidence of 
muscle spasm, guarding, or list.  Her indicated symptoms were 
noted at the lumbosacral level, with very slight tenderness 
to direct pressure.  She had full forward flexion to 90 
degrees, with only slight discomfort at the lumbosacral 
level.  There was slight discomfort with extension in excess 
of 30 degrees.  Lateral flexion and lateral rotation were 
both to 30 degrees, bilaterally, without pain.  Neurologic 
examination was completely normal, with motor function and 
sensory distribution intact in the lower extremities, and 
with straight-leg raising negative bilaterally.  X-rays of 
the lumbar spine from August 2006 were within normal limits. 

The examiner noted that the physical examination and X-rays 
failed to identify any evidence of ankylosis of the spine, or 
abnormal spinal contour, and that there was no abnormality in 
the veteran's gait.  The diagnosis was chronic nonspecific 
musculoligamentous strain of the lumbar spine ("mechanical" 
back pain).  The examiner added that the veteran appeared to 
be working and functioning with minimal symptomatology and no 
evidence of disability or functional impairment, adding that 
examination of the veteran failed to identify any objective 
abnormality, but that her symptoms and findings were 
consistent with a clinical diagnosis of nonspecific 
musculoligamentous strain.  

In a May 2007 addendum, the examiner noted that the February 
2007 examination revealed completely normal range of motion 
of the lumbar spine, and the veteran did not complain of pain 
with either lateral flexion or lateral rotation.  The 
examiner noted that there was a suggestion of "discomfort" 
without actual pain at the extremes of both extension and 
forward flexion, but that these complaints were at full 
motion, that is, flexion at 90 degrees and extension in 
excess of 30 degrees.  The examiner added that repetitive 
motion of the lumbar spine failed to demonstrate any change 
in ranges of motion or spine function, and there was no 
indication of additional limitation by pain, fatigue, 
weakness, or lack of endurance.  

As the medical evidence indicates that the veteran's range of 
motion of the lumbar spine is more than 85 degrees in forward 
flexion, and her combined range of motion is more than 235 
degrees, and she is not noted to have any muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour, or ankylosis of the lumbar or total 
spine, the Board finds that a rating in excess of 10 percent 
for her lumbar spine disability under the revised rating 
criteria is not warranted.  38 C.F.R. § 4.71a. 

Considering the DeLuca factors, the Board, again, finds that 
the 10 percent rating adequately compensates the veteran for 
any functional loss due to pain, weakness, and fatigability.  
In this regard, the February 2007 examiner specifically noted 
no functional impairment, and, in his May 2007 addendum, he 
specifically reported that repetitive motion of the veteran's 
lumbar spine failed to demonstrate any change in ranges of 
motion or spine function, and there was no indication of 
additional limitation by pain, fatigue, weakness, or lack of 
endurance.  Further, as the revised criteria provide that 
disabilities of the spine are rated based on limitation of 
motion with or without symptoms such as pain, the Board finds 
that the DeLuca factors do not provide a basis for assignment 
of any higher rating for the veteran's lumbar spine 
disability under the General Rating Formula.  

The Board also finds that the record presents no other basis 
for assignment of any higher rating under the revised rating 
criteria.  Despite the veteran's reports of radiating pain, 
the medical evidence does not support the finding of any 
separately ratable neurological abnormalities or 
manifestations associated with the service-connected lumbar 
spine disability.  See 38 C.F.R. § 4.71a, Note 1 to the 
General Rating Formula for renumbered Diagnostic Codes 5237-
5243 (2007).  Also, as explained above, as the medical 
evidence indicates the absence of arthritis and IVDS, rating 
criteria specific to rating IVDS (i.e., as set forth in the 
Formula for Rating IVDS on the Basis of Incapacitating 
Episodes) are not applicable.  

Therefore, for the period since September 26, 2003, a 
schedular rating in excess of 10 percent for lumbar strain is 
not warranted.  



B.  Migraine Headaches

The RO has assigned an initial 30 percent rating for the 
veteran's migraine headaches under 38 C.F.R. § 4.124a, 
Diagnostic Code 8100.  

Under Diagnostic Code 8100, a 10 percent rating is warranted 
for migraine headaches with characteristic prostrating 
attacks averaging one in 2 months over the last several 
months.  Migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months warrant a 30 percent rating.  Migraine 
headaches with very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability warrant a 50 percent rating.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  

Considering the pertinent evidence in light of the above,  
the Board finds that a schedular rating in excess of 30 
percent is not warranted.  

On VA examination in May 2002, the veteran reported that her 
migraine headaches began in 2000.  Her current complaint was 
intermittent bilateral frontal headaches, which were sharp in 
nature and located behind both eyes.  There was associated 
nausea, vomiting, photophobia, phonophobia, and crying.  The 
veteran reported that she had been given Motrin without 
alleviation, and that she was currently using Excedrin 
Migraine.  Regarding frequency, the veteran described 
migraine headaches approximately every other day, lasting 
from four hours to a day.  She could not recall any inciting 
factors, and reported that she was functional with migraine 
headaches.  The pertinent diagnosis was migraine headaches.  

In her June 2003 NOD, the veteran stated that, while she had 
taken Excedrin Migraine before, nothing seemed to help.  In 
her December 2003 substantive appeal, the veteran described 
frequent prostrating and prolonged attacks of migraine 
headaches occurring an average of 3 to 4 times a week.  She 
added that these attacks caused her to miss class and 
prevented her from focusing on studying.  

Records of VA treatment from October 2003 to February 2007 
include complaints regarding and treatment for migraine 
headaches.  In October 2003 the veteran reported daily 
migraine headaches.  In January 2004 the veteran reported 
that her headaches sometimes lasted for several days, and 
that they made her want to sleep, but she was often unable to 
do so due to school constraints.  She added that the quality 
and frequency of her headaches had not changed significantly 
since the daily episodes began in 1999.  In April 2004 the 
veteran reported that she was still experiencing headaches 3 
to 4 times a week.  In September 2004 she reported that her 
headaches were slightly better, but still happening several 
times per week.  By January 2005, the veteran reported that 
her headaches were down to two per week, with a bad headache 
only every other week, but in December 2005 she reported that 
her headaches were occurring four times a week.  

During her March 2004 DRO hearing, the veteran stated that 
her migraine headaches occurred a minimum of two times per 
week, and up to five or six times per week.  She added that 
these headaches essentially immobilized her and she had to go 
to bed and hope she could get some sleep.  The veteran 
indicated that, while she was not currently working, she was 
a full-time college student, and after about five or six 
weeks of class, she had missed two or three days due to her 
migraine headaches.  

In statements received in March 2004, the veteran's friends 
reported that she consistently experienced severe migraine 
headaches, which affected her everyday activities.  

On VA examination in April 2005, the veteran gave a history 
of headaches since service; first occurring daily, then 
reduced to 5 to 6 times a week, and then 3 to 4 times a week, 
with medication.  She indicated that the bad headaches were 
currently occurring about once a week with nausea and 
vomiting.  The veteran stated that she mostly continued to 
work during this time, unless she was nauseous and had to 
take a sedative mediation, in which case she could not drive.  
She indicated that medications were helping her headaches.  
The pertinent diagnosis was migraine headaches.    

During the March 2006 Board hearing, the veteran described 
incapacitating migraine headaches once a week, with slightly 
lesser headaches 3 or 4 times a week.  She stated that her 
employment in law enforcement required that she be alert and 
aware at all times, and that she could not take anything 
during the day which would cause drowsiness.  She indicated 
that she could not keep track of the time she had taken off 
from work due to her headaches, but estimated one or two days 
a month.  She submitted at the hearing a record of her sick 
leave usage for January 2005 to March 2006, which reflected 
that she had used 41 hours of sick leave.  

On VA examination in February 2007, the veteran reported a 
long history of migraine headaches, at times daily, currently 
averaging about 3 times per week, and as often as 5 times per 
week.  She denied any current treatment, stating that 
medications did not work, and she would just lie down if she 
could.  Regarding her ability to function at work, the 
veteran reported that, since she worked in law enforcement, 
she had to work 12 hour shifts, and she believed that her 
headaches got in her way, and worried that they might hurt 
her chances to work effectively.  On days she felt that she 
could not work effectively, she would take the day off work, 
reporting that she had taken less than 5 days off from work 
in the last year.  On the other days, she tried to work with 
the pain, with some worry that she was not as effective as 
she could be, but feeling that she was effective enough to 
work.  The diagnosis was migraine headaches without visual 
aura.  

Although the veteran has reported that her headaches occur 
frequently, as often as daily, the record does not reflect 
that her headaches result in completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  In this regard, the veteran described 
herself as functional with migraine headaches during the May 
2002 VA examination.  While she reported missing 2 or 3 days 
of class during a five or six week period, there is no 
evidence of record that the veteran's migraine headaches 
prevented her from continuing to pursue her education.  Since 
the veteran has been working in law enforcement, the evidence 
does not indicate that her migraine headaches result in 
severe economic inadaptability, as she had indicated missing 
no more than one or two days of work per month.  
Significantly, the veteran reported at the most recent VA 
examination that she had only missed 5 or less days of work 
during the past year due to her headaches, and that she 
otherwise worked with the pain.  

Thus, even considering the veteran's own description of the 
severity and frequency of her headaches, along with the 
descriptions from her friends and trained medical 
professionals, the evidence does not reflect that her 
migraine headaches caused the very frequent and completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability required for a 50 percent rating.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  

Under these circumstances, the Board finds that the record 
presents no basis for assignment of a higher initial 
schedular rating under the applicable rating criteria.

C.  Both Claims

Additionally, the Board finds that there is no showing that 
the veteran's service-connected lumbar strain or migraine 
headaches have reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) 
(cited in the October 2003 SOC and considered in the July 
2007 SSOC).  In this regard, the Board notes that the 
disabilities have not objectively been shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings).  In this regard, despite having to use 
sick leave as reflected above, the veteran has, nevertheless, 
maintained employment in law enforcement.  

There also is no objective evidence that the veteran's 
service-connected lumbar strain or migraine headaches have 
warranted frequent periods of hospitalization, or that these 
disabilities have otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).   

For all the foregoing reasons, the Board concludes that there 
is no basis for staged ratings, pursuant to Fenderson, and 
that the claims for higher initial ratings must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against assignment of 
a higher  rating for either disability, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

An initial rating in excess of 10 percent for lumbar strain 
is denied.

An initial rating in excess of 30 percent for migraine 
headaches is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


